DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/798,431 filed February 24, 2020. 

Allowable Subject Matter
Claims 1, 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a semiconductor device comprising: the cooling cover has a seal trench at a floor panel facing toward the first die; and a seal ring, filled in the seal trench and in contact with the peripheral region of the first die, wherein a space between the cooling cover and the micro-trenches is sealed by the seal ring, in combination with the other limitations of claim 1. Claims 3-10 & 21 are also allowed based on their dependency from claim 1.
Claim 11 is allowed because none of the prior art either alone or in combination discloses a semiconductor device comprising: the cooling cover further comprises a fluid inlet channel connected to the fluid inlet port and a fluid outlet channel connected to the fluid outlet port, and each of the fluid inlet channel and the fluid outlet channel laterally spans to overlap a group of the micro-trenches, in combination with the other limitations of claim 11. Claims 12-15 are also allowed based on their dependency from claim 11. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukuoka (US Patent 10,020,243)
Bodenweber (Pre-Grant Publication 2016/0165755)
Schubert (Pre-Grant Publication 2007/0063337)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818